DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 11/29/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
	Status of the claims
Claims 1-18 were pending in the application. Claims 1, 12 have now been amended. Claims 7-10 and 13-16 have now been cancelled. Claims 1-6, 11, 12, 17-18 are now pending and are presented for examination on the merits.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill Warren on 2/11/2022.
The application has been amended as follows:
IN THE CLAIMS:
 Claim 1. (Currently amended) A method for treating a disease or disorder associated with immune protease activity comprising:
administering to a subject in need thereof an effective amount of a composition comprising a carmaphycin B analog, wherein the  carmaphycin B analog is (Analog 19), and wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B.
Claim 11. (Cancelled)
Claim 12. (Currently Amended) A pharmaceutical composition for treating a disease or disorder associated with immune protease activity comprising:
a carmaphycin B analog, wherein the carmaphycin B analog is (Analog 19), and wherein the carmaphycin B analog has decreased cytotoxicity and increased selectivity for inhibiting immunoproteasome activity over constitutive proteasome activity as compared to carmaphycin B; and a pharmaceutically acceptable carrier.
Claims 17-18. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Gerwich (US2014/0248333, cited in the IDS dated 11/14/2019) and Lin (WO2017/066763) as described in the Office Action mailed on 7/28/2021. The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 11/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658      

MMCG 02/2021